DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending.  Examiner acknowledges Applicant’s amendments to claims 1 and 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasnier French Patent No. FR 2,866,094.


With regard to claim 1, and as seen in Figure 6, Lasnier discloses a fitting for connecting pipes to hydraulic or pneumatic components or for connecting pipes together, comprising:
a fitting body (at 1) provided with a male thread adapted to be engaged by a female thread (threads between 1 and 11) of a locking nut (at 11) ;
an ogive (at 5) being interposed between said locking nut (at 11) and the fitting body (at 1);
a sealing gasket (at 4) being provided between said ogive and said fitting body, said sealing gasket being an O-ring accommodated in a seat (see Figure 5 below) defined at a flat top surface (see Figure 6 below) of said fitting body, said ogive being adapted to adhere to the external surface of a pipe to be connected, wherein said locking nut (at 11) has an internal taper (see Figure 6 below) to deform, during the tightening action, said ogive and produce a constriction thereof on the pipe to be connected (via 51, 51, 51); and
a mechanical abutment (see Figure 6 below) extending from a portion of the fitting body, wherein, in a configuration for connecting two pipes, a portion of the fitting body that is unthreaded (see Figure 5 below) is present between said male thread of the fitting body and said mechanical abutment, said ogive having a ogive flat lower surface (see Figure 4 below) adapted to abut against said flat top surface of the fitting body, compressing the O-ring so that said O-ring is deformed to be completely accommodated inside said seat, flush with said flat top surface of the fitting body when the locking nut is in a tightened configuration (wherein the ogive flat lower surface is flush with the flat top surface of the fitting body as shown below).
Note: the pipes are not a part of the claimed invention.


    PNG
    media_image1.png
    453
    780
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    392
    695
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    226
    528
    media_image3.png
    Greyscale


With regard to claim 2, and as seen in Figure 6, Lasnier discloses wherein said locking nut (at 11) deforms, as a consequence of the screwing onto said body, an end of said ogive (at 5) that adheres to said pipe to be connected, deforming it (where 54 of ogive 5 is deformed to the pipe).

With regard to claim 3, and as seen in Figure 6, Lasnier discloses wherein said locking nut (at 11), once tightening has occurred, locks against said mechanical abutment formed at the body of said fitting.

With regard to claim 4, and as seen in Figure 6, Lasnier discloses wherein at the end of the tightening process an inside diameter of said ogive in the vicinity of the sealing gasket, when pressure of the locking nut is applied thereto, is constant (see Figure 6 above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendments to claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679